UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4741



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS LEE DOWNS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-02-341)


Submitted:   March 17, 2004                 Decided:   April 7, 2004


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Thomas Lee Downs, Jr., pled guilty pursuant to a written

plea agreement to three counts of distribution and possession with

intent to distribute cocaine base in violation of 21 U.S.C. § 841

(2000).*           The   district    court   sentenced    him    to    262    months’

imprisonment followed by five years of supervised release.                         On

appeal, Downs’s attorney filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues presented in the appeal, but raising the claims

that the district court failed to comply with Fed. R. Crim. P. 11

in accepting Downs’s guilty plea, failed to lawfully sentence

Downs,       and    improperly      denied   Downs’s    motion   for    a    downward

departure.          Downs has also filed a pro se supplemental brief.

                  As to the claims raised by counsel, we find the district

court fully complied with the requirements of Rule 11.                      We further

find       that    the   district    court   properly    adopted      the   unopposed

presentence report and correctly sentenced Downs within the proper

sentencing guidelines range.             Finally, we find that the district

court was aware of its authority to depart from the sentencing

guidelines range and elected not to do so in its discretion.                       We

also find without merit the claims raised by Downs in his pro se

supplemental brief.



       *
      Downs’s plea agreement did not contain a waiver of appellate
rights.

                                         - 2 -
            We have examined the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.   Accordingly, we affirm Downs’s conviction and

sentence.

            This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -